DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
The claim has been amended to recite that the removable electrode  on the first jaw is freely movable with the first jaw.   Applicant argues that the Tetzlaff disclosure does not disclose such a feature.   In applicants arguments it is stated that because  Tetzlaff includes a stop member 106 (figure 2) that the movement of the electrode is limited and thus does not meet the limitations of the claim language.   However, the language does not prevent a stop and does not require movement beyond the stop.  Clearly the electrodes in Tetzlaff 110/120 are moving with the jaws when the electrodes are operably attached and the jaws are moved, the stop limits movement to prevent damage, however it does not prevent all movement.  In fact the language is broad enough that the jaws and entire device can be lifted and placed in a different location, which would be “such that the first electrode is freely movable with the first jaw, there is no component which holds the electrode stationary while the jaw moves without the electrode, therefore it is clearly freely movable with the first jaw.  The rejections are not withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff et al. US 2015/0282865.
Regarding claims 8 and 18-19: Tetzlaff discloses a first arm 12 (figure 8) having a first jaw 42 (figure 3), a second arm 14 (figure 8) having a second jaw 44 (figure 3), the first arm 12 and second arm 14 being movably attached to each other via a connection 25 (“pivot”, paragraph 0063figure 3) between the first and second arms; a first removable electrode 110/120 (both are removable, figure 3, see the abstract) on the first jaw, the first removable electrode extending around a portion of a parameter of the end portion 22/24 (end effector, figure 2) of the first jaw.   The first and second jaws 42/44 (figure 2) are curved about an axis parallel to an axes of the pivot connection (figure 2, the axis could be any axis).
Regarding claims 20-21: Tetzlaff discloses that the removable electrodes 110/120 (figure 2) extend over a full length of the first and second jaw’s 42/44 (figure 2).  
Regarding claim 22:  Tetzlaff discloses that the connection 25 (figure 3, which is a pivot) between the first and second arms is fixed relative to each arm. 
Regarding claim 23: Tetzlaff discloses electrodes 110/120( (figures 2-4) as well as an electrode assembly 21 (figures 2-4).   The electrodes themselves 110/120 are only operably connected to the jaw members 22/24.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff et al. US 2015/0282865 in view of Boudreaux et al. US 2013/0296843 in the IDS. 
Regarding claim 11: Tetzlaff discloses the claimed invention including first and second connectors 60/62 (figure 4) to electrically connect the removable electrodes to a generator (paragraph 0050 and 0051; wires 60/62 are connected through wire bundle 28 to a generator). However Tetzlaff is silent as to if the generator is an RF generator.  Boudreaux however teaches of a similar forceps device  (figure 1A) which is a bipolar RF energy sealing device (paragraph 0065).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include that the generator is an RF generator, as taught by Boudreaux, in order to seal tissue (paragraph 0065 Boudreaux).  
Regarding claim 14: Tetzlaff discloses the claimed invention including each arm 12/14 (figures 3 and 8) having a back section 9/11 (Figure 3) and finger rings 16/18 (figure 3).  However, Tetzlaff does not specifically disclose a spring between the back sections of each arm to bias the arms away from each other.  Boudreaux however teaches of finger rings 114/124 on a back section of each arm (figure 1A); and a spring between the back section of the arms, with the spring urging the back section of the arms away from each other (paragraph 0072; “In some versions, a resilient member (e.g., leaf spring, torsion spring, etc.) may be used to resiliently bias arms (110, 120) and jaws (112, 122) to the open configuration shown in FIG. 1A”).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include a spring to bias the arms apart, as taught by Boudreaux, in order to resiliently bias the arms and jaw to an open configuration. 
Regarding claim 16: Tetzlaff discloses the claimed invention however Tetzlaff discloses curved and not straight jaws.  Boudreaux however teaches that the jaws 112/122 are straight (figure 1A).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include straight jaws, as taught by Boudreaus, in order to seal or coagulate tissue (paragraphs 0002 and 0065)

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff et al. US 2015/0282865in view of McClurken et al. US 2007/0049920 in the IDS.
Regarding claims 9 and 10:  Tetzlaff discloses the claimed invention; however Tetzlaff does not specifically disclose that the first and second jaws have a width of between 3-7 mm or 4-6 mm.  McClurken however teaches of a similar medical device with jaws 18a/18b containing electrodes 25a/25b (figure 8).  The width of each jaw is 8 mm or less (paragraph 0213).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include jaws which have a width of 8 mm or less, as taught by McClurken, in order to cut tissue and stop bleeding (see paragraph 0003) at a specific treatment site.  
Regarding claim 15:  Tetzlaff discloses the claimed invention however, Tetzlaff does not specifically disclose that the length of the jaws is between 5 to 8cm.  McClurken however teaches of the length between 30 mm or less for the jaws, 30 mm is equal to 3cm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include a jaw length of 3cm, as taught by McClurken, in order to treat a specific length of tissue.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff et al. US 2015/0282865 in view of Hermes et al. US 2016/0317216.
Regarding claims 12-13:  Tetzlaff discloses the claimed invention including the removable electrodes (abstract).  However, Tetzlaff does not specifically disclose a slot and ridge on the electrode.  Hermes however teaches of a forceps device end effector (see the abstract) in which a ridge and slot can be found on the electrodes (paragraph 0011).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include a slot and ridge on the electrode, as taught by Hermes, in order to treat tissue in the slot and/or seal the tissue (Hermes abstract and paragraph 0009). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff et al. US 2015/0282865 in view of Klintmalm US 5,019,092 in the IDS.
Regarding claims 17 and 19:  Tetzlaff discloses the claimed invention however Tetzlaff does not disclose  that the first and second jaws are curved and have a radius of curvature of about 3-10 cm.  Klintmalm however teaches of a similar device in which the jaws are curved about an axis parallel to the pivot connection (see figure 3) and the radius of curvature is 9.5-14 cm (column 3, lines 1-10).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tetzlaff to include curved jaws with a radius of curvature between 3-10 cm or specifically 9.5 cm, as taught by Klintmalm, in order to perform liver transplant surgery. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792